UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

LESLIE R. MEFFORD, : Case No. 3:18-cv-282
Plaintiff, : District Judge Walter H. Rice
: Magistrate Judge Sharon L. Ovington

VS.

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

 

DECISION AND ENTRY

The Court has conducted a de novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #18), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b). Noting that no objections have been
filed and that the time for filing such objections, if any, under Fed. R. Civ. P. 72(b), has
expired, this Court hereby ADOPTS said Report and Recommendations.

It is therefore ORDERED that:

1. The Report and Recommendations filed on February 6, 2020
(Doc. #18) is ADOPTED in full;

2. The Commissioner’s non-disability finding is VACATED;

3. No finding is made as to whether Plaintiff Leslie R. Mefford
was under a “disability” within the meaning of the Social
Security Act;

4. This matter is REMANDED to the Social Security
Administration under sentence four of 42 U.S.C. § 405(g) for
further consideration consistent with the Report and
Recommendations and this Decision; and
5; The case is terminated on the docket of this Court.

IT IS SO ORDERED.

A> AY- 20 Cfousent \uer,

 

 

Walter H. Rice
United States District Judge
